Citation Nr: 1730919	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a back disability, to include as secondary to a right knee disability. 

3. Entitlement to a total disability rating due to individual employability resulting from service- connection disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, confirmed and continued the denial of the claims for service connection for right knee and back disabilities. The claim for TDIU was initially adjudicated by the RO in the April 2013 statement of the case (SOC) and is properly before the Board. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2015. A transcript of the hearing is of record. 

The claims were previously before the Board in October 2015and October 2016 and remanded for additional adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event which occurred in service.

2. A back disability is not shown to be the result of a service connected disability nor is a back disability attributable directly to service. 

3. The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3. Entitlement to a total disability rating based on individual unemployability is denied as a matter of law. 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
 §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). Regarding the Veteran's service connection and TDIU claims, letters sent to the Veteran in May 2010 and April 2013 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible. The evidence of record includes VA examination reports; VA treatment records; private treatment notes; Social Security Administration Records (SSA); and evidence submitted by the Veteran, including his lay statements as well as buddy statements. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Review of the development completed pursuant to the prior Board remands reveals that there has been substantially compliance with the directives. Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Relevant Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §3.310(a). This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id; see 38 C.F.R. § 3.310 (b).



III. Right Knee Disability 

The Veteran asserts that a currently diagnosed right knee disability originated during active service. On his April 2010 claim, the Veteran stated that he injured his right knee while on active duty and that his right knee injury has caused him to have a back disability. 

Initially, the evidence of record shows that the Veteran has a current diagnosis of a right knee disability.  See, e.g., November 2015 VA Examination (providing a diagnosis of a right knee meniscal tear, right knee anterior cruciate ligament tear, and right knee joint osteoarthritis). 

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee was injured during service. The Veteran's May 1979 separation medical history report notes that the Veteran experienced a "trick" or locked knee. At the August 2015 Board hearing, the Veteran testified that he injured his right knee in service after a hatch came down on his knee. See August 2015 Board hearing transcript, page 4. A June 2011 "buddy statement" from a former Sergeant states that the Sergeant witnessed a turret hatch fall on the Veteran's leg and that after the incident, the Veteran had frequent episodes of knee pain. For these reasons, the Board finds that the Veteran injured his right knee during service. 

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that a right knee condition is etiologically related to service.

As noted above, the Veteran's May 1979 separation medical history report notes that the Veteran experienced a "trick" or locked knee. However, the Veteran's service treatment records reflect no complaints, diagnosis, or treatment of a right knee disability during service. 

The first post-service indication of any right knee trouble is dated in 1984 and is related to a post-service injury. In this regard, the records reflect that the Veteran injured his right knee when he was carrying a 250 pound object at work.  The Veteran underwent a right knee ACL reconstruction surgery.  

The Veteran received an orthopedic VA examination in November 2010 with an addendum opinion in October 2012. The diagnosis was a right knee strain. The November 2010 report conveys that the Veteran stated to having developed a right knee condition as a result of a fall injury in 1978 during service. Reported symptoms include stiffness and weakness of the right knee. While the VA examiner subsequently rendered a negative opinion, in its October 2015 decision, the Board found the November 2010 and October 2012 opinions to be inadequate; therefore the opinion is of little probative value in the instant decision. 

On May 2013, a positive opinion was provided. The private examiner stated that the Veteran suffers from chronic right knee pain with osteoarthritis and gait abnormality after an injury while in the military. 

On November 2015, the Veteran received a second VA knee examination.  A negative opinion was provided. The rationale stated in part that "there is evidence that the Veteran sustained a very significant work-related injury to the right knee years after separation from active duty." 

The November 2015 VA examiner provided a VA addendum opinion in December 2016. The VA examiner again concluded the Veteran's right knee condition was much less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner notes that the Veteran's service treatment records reflect no complaints, diagnosis, or treatment of a right knee disability during service.  The examiner opined that the Veteran had many opportunities in service to address his right knee pain. The examiner noted that there is evidence that the Veteran experienced left knee pain. The examiner also highlighted that the Veteran sustained a right thigh injury, near the groin, while playing basketball a short time prior to separation from service. The examiner opined that, "a vigorous game of basketball would have been expected to have caused right knee symptoms."  
Lastly, the examiner accepted the Veteran's May 1979 separation medical history report in which the Veteran reported experiencing "trick" or locked knee, but the examiner opined that, "there is no medical evidence indicating that this self-reported medical symptom(s) caused any on-going functional impairment while the Veteran was on active duty, undergoing significant physical training."  The examiner further opined that "there is explicit documentation that the Veteran had a severe work- related injury to the right knee as the result of carrying a 250 pound object."  Following a lengthy recitation of the history relevant to this appeal, the examiner provided a negative opinion.

After a review of the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a right knee disability.

The Board finds the private medical opinion is less probative than the VA opinion because the private opinion provides no rationale.  The Board finds the November 2015 VA examiner's opinion with the December 2016 addendum to be of great probative weight as the opinion was based on a review of the claims file, history from the Veteran, a thorough examination (from 2015), and included references to pertinent evidence of record. The examiner offered the possible likely cause of the Veteran's right knee conditions (the post-service injury) in addition to providing a negative direct nexus opinion.

The Veteran is certainly competent to relate his observable symptoms of right knee pain. See Layno v. Brown, 6 Vet. App. 465 (1994). However, he has not shown that he possesses the necessary expertise to provide an etiological opinion relating such conditions to active service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). Therefore, to the extent the Veteran's statements assert that he has a right knee disability which is related to active service, such statements are afforded little probative value. 

On balance, the weight of the evidence is against the claim. As the evidence of record is not in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990). Accordingly, the claim of entitlement to service connection for a right knee disability is denied.

IV. Back Disability

The Veteran's claim for secondary service connection predicated on a right knee disability also must be denied. There is no legal basis upon which to award service connection for a disability that is claimed as secondary to a disability that is not service connected. The Veteran's claim for service connection for a back disability due to a right knee disability must thus be denied as a matter of law since the Veteran is not service connected for a right knee disability. 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

As to direct service connection, the Veteran has not specifically asserted that the disability is directly attributable to service and there is no other evidence of this direct link.  Therefore, this theory of entitlement is denied.

V. TDIU

Total disability ratings are available to Veterans with service connected disabilities who are rendered unable to work as a result of their service connected disabilities and yet do not receive a total percent rating under the schedular criteria. See 38C.F.R. § 4.16 (a) and (b). As this suggests, the Veteran must have a service connected disability before he can receive a rating, regardless of the level.  Here, service connection is currently in effect for tinnitus and hearing loss, with a combined 20 percent evaluation.  This does not meet the schedular criteria and the record does not contain evidence that these service-connected disabilities cause unemployability.  After a careful review, the Board finds that criteria for referral are not met.


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a back disability, to include as secondary to a right knee disability is denied. 

Entitlement to a total disability rating due to individual employability resulting from service- connection disability (TDIU) is denied. 




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


